Citation Nr: 1204972	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  08-30 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for post-operative residuals of a diskectomy and laminectomy at L5-S1.  

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.  

3.  Entitlement to an increased rating for post-operative residuals of removal of a lipoma of the back, evaluated as noncompensably disabling prior to March 25, 2009, and as 10 percent disabling  from March 25, 2009.  

4.  Entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from December 1965 to April 1970.  He subsequently had 2 years of unverified service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which (1) declined to reopen a previously denied claim for service connection for post-operative residuals of a diskectomy and laminectomy at L5-S1; (2) denied entitlement to a 10 percent evaluation based upon multiple, noncompensable service-connected disabilities; (3) granted service connection for bilateral hearing loss and assigned a noncompensable evaluation, effective November 20, 2006; and (4) continued a noncompensable evaluation for post-operative residuals of removal of a lipoma of the back.  During the current appeal, and specifically by a September 2009 rating action, the RO awarded a compensable evaluation of 10 percent, effective from March 25, 2009, for the service-connected post-operative residuals of removal of a lipoma of the back.  

In March 2009, the Veteran testified at a hearing conducted before a Decision Review Officer.  A copy of the transcript of the hearing is of record.  

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for post-operative residuals of a diskectomy and laminectomy at L5-S1 has been received.  Thus, the Board is granting the Veteran's appeal to this extent.  The underlying claim for service connection for post-operative residuals of a diskectomy and laminectomy at L5-S1, however, is addressed in the REMAND portion of the decision below and is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 2009, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he was satisfied with a September 2009 decision that continued to deny an initial compensable rating for bilateral hearing loss; granted a compensable evaluation of 10 percent, effective from March 25, 2009, for the service-connected post-operative residuals of removal of a lipoma of the back; and continued to deny a 10 percent rating based on multiple noncompensable service-connected disabilities.

2.  In a November 1987 rating decision, the RO continued a prior denial of service connection for post-operative residuals of a diskectomy and laminectomy at L5-S1.  An appeal was initiated, but not perfected.  

3.  Evidence received since the November 1987 continued denial of service connection for post-operative residuals of a diskectomy and laminectomy at L5-S1 relates to an unestablished fact necessary to substantiate that issue and raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal with regard to the issue of entitlement to an initial compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of a substantive appeal with regard to the issue of entitlement to an increased rating for post-operative residuals of removal of a lipoma of the back, evaluated as noncompensable disabling prior to March 25, 2009, and as 10 percent disabling from March 25, 2009, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of a substantive appeal with regard to the issue of entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  

4.  The RO's November 1987 continued denial of service connection for post-operative residuals of a diskectomy and laminectomy at L5-S1 is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011). 

5.  Evidence received since the final November 1987 decision is new and material, and the claim for service connection for post-operative residuals of a diskectomy and laminectomy at L5-S1 is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202 (2011).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011). 

In September 2009, the RO issued a supplemental statement of the case (SSOC) that addressed all four issues on appeal and increased the evaluation of the service-connected lipoma removal residuals to 10 percent, effective from March 25, 2009.  In correspondence dated in October 2009, prior to the promulgation of a decision in the appeal, the Veteran stated that he "wish[ed] to inform the VA that . . . [he] agree[d] with the decision on . . . [his] claim dated [on] September 28, 2009."  Further, he explained that he "disagree[d] with 1 issue of the claim . . . [-the] denial of service connection for post operative residuals [of a] diskectomy and laminectomy, L5-S1."  

Clearly, as stipulated by the Veteran in his September 2009 correspondence, he is satisfied with the appeal of his claims for an initial compensable evaluation for bilateral hearing loss; an increased (compensable) evaluation for the post-operative residuals of removal of a lipoma from his back; and a 10 percent evaluation based on multiple noncompensable service-connected disabilities.  

Accordingly, in view of the Veteran's satisfaction with this portion of his appeal, the Board concludes that further action with regard to his increased rating claims for his service-connected bilateral hearing loss and lipoma removal residuals, as well as his claim for a 10 percent rating for multiple noncompensable service-connected disabilities, is not appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2011).  The Board does not have jurisdiction over these withdrawn claims.  As such, these issues are dismissed.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011). 

II.  New and Material Evidence - Back Disability

      A.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for post-operative residuals of a diskectomy and laminectomy at L5-S1, no further discussion of these VCAA requirements is required with respect to this matter.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

      B.  Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  See also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Historically, in January 1974, the Veteran filed a claim for service connection for a back tumor and a leg tumor.  In a correspondence dated March 1974, the Veteran stated that he had fallen during service and that this injury had caused the tumor on his back.  In an unappealed October 1976 rating decision, the RO denied service connection for lipoma of the back.  In July 1983, the Veteran again filed a claim for service connection for a back condition.  In an April 1984 rating decision, the RO denied service connection for a back condition.  The RO implicitly referred to the October 1976 rating decision, which found that the Veteran's back condition was not incurred in, or aggravated by, service.  In April 1985, the Board remanded the case so that the RO could separately consider the issues of entitlement to service connection for the post-operative residuals of the excision of the lipoma of the back and entitlement to service connection for the post-operative residuals of the diskectomy and laminectomy at L5-S1.  In a July 1985 rating decision, the RO denied both claims.  In a January 1986 decision, the Board granted service connection for post-operative residuals of a lipoma of the back but denied service connection for post-operative residuals of diskectomy and laminectomy at L5-S1.  At that time, the Board determined that the injury to the lumbosacral spine for which a diskectomy and laminectomy were performed in 1983 was not incurred in service.

Subsequently, in June 1987, the Veteran filed a claim for service connection for post-operative residuals of diskectomy and laminectomy, L5-S1.  The RO declined to reopen this claim in a November 1987 rating decision, finding that newly submitted evidence "does not show new basis for service connection."  The Veteran initiated, but did not perfect, an appeal of the November 1987 decision.  Thus, that determination is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).

The Veteran filed a claim to reopen the issue of entitlement to service connection for a back condition in November 2006.  

Pertinent evidence of record at the time of the prior final November 1987 rating decision included an April 1987 Report of Incapacity from the Veteran's primary care physician, Dr. F.B.T., who indicated that the Veteran was unable to work due to "degenerative lumbosacral disc and joint [illegible] with some persisting neurologic problems."  Also of record was an October 1987 buddy statement, which noted that the Veteran developed a limp and favored his right side after the in-service fall.  Finally, the RO considered the Veteran's testimony from a September 1987 DRO hearing.  The Veteran had testified that he had problems with his back and right leg after discharge.  He testified that he sought medical care in 1973, 1976, and 1979.  He also described another back injury that occurred while he was stationed in Da Nang, which was prior to the 1969 injury.

Evidence received since the November 1987 rating decision includes records obtained from the Social Security Administration (SSA).  These records document treatment (including physical therapy and bed rest) for low back pain in 1981 and 1982.  These records also establish that the doctor who performed the 1983 back surgery indicated that the Veteran's back condition "may well have started" prior to a work injury that reportedly occurred three years earlier.  

At the time of the prior final rating decision in November 1987, there was evidence of a current back disability and a back injury during service, but no competent and credible evidence of a nexus of that disorder to (including continuity of symptomatology since) service.  Significantly, evidence submitted since the final denial in November 1987 includes medical evidence reflecting continuity of symptomatology and indicating an albeit hypothetical possibility of an association of a current low back disability and the Veteran's service.  See 1983 medical record used in support of the SSA decision.  

This additional evidence is new and directly addresses the unestablished fact of a nexus of a current low back disability to service (including evidence of a continuity of pertinent symptoms since active duty).  In tending to substantiate the Veteran's claim by bolstering one element of a claim for service connection (nexus, including continuity of symptoms), the new evidence raises the reasonable possibility of substantiating the claim for service connection for that disorder.  Thus, the Board finds that this additional evidence is both new and material and that reopening of the previously denied claim for service connection for post-operative residuals of a diskectomy and laminectomy at L5-S1 is warranted.


ORDER

The claim of entitlement to an initial compensable evaluation for bilateral hearing loss is dismissed.

The claim of entitlement to an increased rating for post-operative residuals of removal of a lipoma of the back, evaluated as noncompensably disabling prior to March 25, 2009, and as 10 percent disabling  from March 25, 2009, is dismissed.

The claim of entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities is dismissed.

New and material sufficient to reopen a previously denied claim for service connection for post-operative residuals of a diskectomy and laminectomy at L5-S1 having been received, the appeal is granted to this extent.  


REMAND

Remand of the Veteran's claim for service connection for a back disability is required for further evidentiary development.  The Veteran contends that he injured his back during service.  Specifically, he contends that his current back disability is due to either an injury that occurred in November 1968 while stationed in Da Nang, Vietnam or to a fall that occurred in May 1969 while stationed aboard the USS Hancock.  The Veteran alleges that he has had back pain since discharge, and that he reportedly received treatment for this condition in 1973, 1976, and 1979.  He further contends that the doctor who performed the 1983 operation told him that his condition was the result of an old injury.

Service treatment records (STRs) show that the Veteran was treated for chest pain in November 1968 while stationed in Vietnam.  He denied any injury in the area of pain.  The impression was "strain."  [The Veteran contends that he also complained of back pain at this time.]  STRs also show that he sought treatment for back pain in May 1969 after a fall.  No diagnosis was provided.

A March 1970 discharge examination and a February 1971 annual Reserve examination contain a normal clinical evaluation of the spine.  The Veteran denied a history of recurrent back pain in February 1971.

According to post-service records, the Veteran had a lipoma removed from his back at the Indianapolis, Indiana VAMC in 1973.  As discussed above, the Veteran is service-connected for post-operative residuals of a lipoma of the back.

Lay statements dated 1976 indicate that the Veteran suffered from back pain, although it is unclear if the pain was related to post-operative residuals of the lipoma removal as opposed to a separate condition.  

Records obtained by the SSA show that the Veteran was treated by Dr. P.S. for back pain of "a couple weeks duration" in July 1981.  The diagnosis was low back pain.  He was also treated for back pain in December 1981, at which time the doctor diagnosed sacral ileitis.  The Veteran was treated for back pain again in July 1982, and a follow up record dated later that month indicates that his condition had resolved.  However, he was diagnosed with low back strain and possible spinal stenosis in November 1982.  The Veteran continued to complain of back pain as well as sciatic pain.  A December 1982 CT scan revealed a herniated disc at L5 on the right.  The doctor prescribed physical therapy and bed rest.

The Veteran was subsequently treated by Dr. F.B.T. in January 1983.  At that time, he reported that his problems began three years earlier after lifting a dock plate.  He felt a sudden numbing sensation in his back and down his buttocks and legs.  The doctor wrote:  "I have to agree with him that this is probably a significant factor in his trouble.  His trouble may well have started before that but certainly it might have been a factor in it.  He has had several episodes of back pain in the past two years after this."  June 1983 lumbar spine X-rays were negative.  However, a lumbar myelogram revealed asymmetry of the root sleeves at L5-S1 with possible amputation of the root sleeve on the right.  The possibility of a herniated disc was noted.  In June 1983, the Veteran underwent a laminectomy with excision of both extruded and herniated intervertebral disc L5-S1 level, right side.  Dr. F.B.T. noted that the huge extruded disc material "was obviously old and desiccated."

Treatment records dated March and July 1985 show that Dr. F.B.T. treated the Veteran for back pain after a motor vehicle accident.  

A July 1985 lay statement from the Veteran's parents states that he favored his right side and walked with a limp after returning home from service.

A September 1986 VA examination conducted for purposes of the Veteran's lipoma claim shows that he complained of recurrent low back pain, which the examiner felt was related to the disc operation.

An October 1987 lay statement from R.M. indicates that he was stationed with the Veteran aboard the USS Hancock.  He stated that after the in-service [May 1969] fall, the Veteran walked with a limp and favored his right side.

A September 1989 private treatment record contains a diagnosis of degenerative disc disease with occasional sciatic nerve irritation, with decreased right ankle jerk and decreased sensation on the lateral side of the right foot.  In October 1990, the SSA found the Veteran to be disabled due to degenerative disc disease.  The effective date was July 23, 1987.

An August 1997 private treatment record shows that the Veteran was treated for low back pain after a motor vehicle accident.  The doctor wrote "exacerbation from long-standing condition occurring almost 30 years ago in military accident."  It is unclear if this statement is the doctor's conclusion as opposed to the Veteran's opinion.
 
The Veteran was treated for low back pain after another motor vehicle accident in July 2003.  VA treatment records dated April 2005 show that the Veteran reportedly had had "very little contact" with doctors until his back pain increased earlier that year.  He also reported some pre-existing lower extremity weakness due to back problems and sciatica.  The impression was chronic back pain and lower extremity weakness.  An April 2007 lay statement from R.M. is essentially duplicative of his October 1987 statement.

As the evidence of record shows an in-service fall, assertions of continuity of back pain since service, and post-service low back diagnoses, remand is required for a medical opinion regarding any nexus to service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

Also, there are outstanding records that need to be obtained.  Post-service VA treatment records indicate that the Veteran was treated for back pain at the Indianapolis, Indiana VAMC in 1990.  The claims file contains treatment records for this facility in January 1973 and from May 2005 to May 2006.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, all the Veteran's VA treatment records should be obtained and associated with the claims file.

Finally, the Board notes that during his March 2009 hearing, the Veteran indicated that he served in the Army Reserve from 1976 to 1977 and that "no attention was given" to his back problem.  The Board notes that the STRs include a February 1971 annual Reserve examination.  To the extent possible, the RO should attempt to verify all periods of Reserve duty and obtain any STRs associated with that service.

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a VCAA notification letter pertaining to the issue of entitlement to service connection for a lumbar spine disability.  

2. Contact the service department, or other records repository as appropriate, and request verification of the dates of the Veteran's Reserve service, including any periods of active duty for training or inactive duty training.  Also, obtain any STRs associated with that service and associate them with the claims file.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file.  

3. Ask the Veteran for any additional identifying information he may be able to provide, to include names, dates of treatment and locations of physicians or medical treatment facilities who have treated him for a low back condition from the time of his 1970 service discharge to the present.  The Board is particularly interested in treatment received in 1973, 1976, and 1979.  The AMC/RO should then acquire any such records after having received authorization and consent for release, and then associate these records with the claims file.

4. Obtain outstanding VA treatment records from the VAMC Indianapolis, Indiana from February 1973 to April 2004 and since June 2006. 

5. Then, schedule the Veteran for a VA orthopedic examination to determine the nature, extent and etiology of any current lumbar spine disability  that he may have.  The claims folder, including a copy of this remand, must be made available to and reviewed by the examiner.  A notation to the effect that this review has taken place should be made in the examination report.  All tests indicated, to include but not necessarily limited to radiologic studies, are to be conducted at this time, and all findings should be reported in detail.  

A detailed history of low back symptoms experienced during and after service should be obtained from the Veteran.  All pertinent pathology shown on current examination should be annotated in the evaluation report.  

For any lumbar spine disability diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e. 50 percent or greater probability, that any such disability diagnosed on evaluation had its clinical onset in service or is otherwise related to the Veteran's active duty.  In answering this question, the examiner should address the May 1969 in-service episode of treatment for low back pain, the March 1970 separation examination, and the Veteran's contentions regarding the continuity of his back symptoms.  The examiner should also address the effect of any post-service injuries on the Veteran's current lumbar spine condition.  

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6. Thereafter, adjudicate the claim for service connection for a lumbar spine disability.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


